Citation Nr: 1438315	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to March 1955.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2006 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for a right leg disorder and for a left leg disorder.  After remanding the case for additional development in July 2009, February 2011, and July 2012, the Board (in a March 2013 decision by an acting Veterans Law Judge (VLJ) other than the undersigned) denied service connection for a right leg disorder and for a left leg disorder.  The Veteran appealed those portions of the decision to the Court.  In November 2013, the Court issued an order that vacated the March 2013 Board decision with respect to the denials of service connection for a right leg disorder and for a left leg disorder, and remanded those matters for readjudication consistent with the instructions outlined in a November 2013 Joint Motion for Remand (Joint Motion) by the parties.

[The March 2013 Board decision also denied service connection for a right foot disorder and for a left foot disorder, and the Veteran did not appeal those portions of the decision to the Court; accordingly, those issues are no longer on appeal.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is entitled to service connection for right and left leg disorders, to include venous varicosities, varicose veins, chronic venous insufficiency, and peripheral neuropathy of both legs.

During a June 2010 pertinent VA examination, the Veteran reported that in 2004, he was seen in the emergency room at the Walker Baptist Medical Center for severe leg pain, and was diagnosed with diabetes and issued compression stockings.  In addition, after the issuance of the November 2013 Joint Motion, the Veteran submitted a Medical Expense Report to VA in January 2014 wherein he documented that he had paid doctor co-pays for himself at the Varicosity Vein Center from January 2013 to April 2013.  The records pertaining to the Veteran's aforementioned treatment from the Walker Baptist Medical Center and the Varicosity Vein Center are pertinent (and perhaps critical) evidence that must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from the Walker Baptist Medical Center dated in 2004, and from the Varicosity Vein Center dated from January 2013 to April 2013).  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since June 2009.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

